Title: 5th.
From: Adams, John Quincy
To: 


       The weather this day has been extreme cold: I have not experienced the severity of the Season, so much since the winter I pass’d in Sweeden. I pass’d the evening with Townsend and Amory at Dr. Smith’s. The old man is very fond of telling long stories, and indeed it is quite necessary to attend to him. There are however two young ladies in the house, to whom we attend with much more pleasure. Miss Smith may be 20 years old; She is not handsome; but has a great degree of animation in her eye, and as the want of it appears conspicuous in every other feature the mixture of opposites has a singular effect upon her countenance. Her person is not elegant, nor is her taste in dress such as suits my mind: she has a satyrical turn, and is fond of being esteemed witty. So much I think I can judge from the short acquaintance I have with her. Perhaps at some future period I may be able to say more. Miss Putnam I will mention the next time I fall in company with her.
       We play’d at whist about a couple of hours; after which we sung; or attempted to sing; for of all the company Amory, was the only one that could sing so as to give any kind of entertainment.
      